Title: To John Adams from Benjamin Rush, 21 October 1777
From: Rush, Benjamin
To: Adams, John


     
      My dear friend
      Reading Octbr: 21. 1777
     
     I fear you will class me with the weeping philosophers of antiquity, but I cannot help it. He who can be happy while his country is wasting her blood, and treasure to no purpose must be more or less than a man. General Gates’ unparalled success gave me great pleasure, but it has not obliterated the remembrance of the disorders I have seen in the army in this department. On the contrary I am more convinced than ever of the necessity of discipline and System in the management of our Affairs. I have heard several Officers who have served under General Gates compare his Army to a well regulated family. The same Gentlemen have compared Genl. Washington’s imitation of an Army to an unformed mob. Look at the Characters of both! The one on the pinnacle of military glory—exulting in the Success of Schemes planned with wisdom, and executed with vigor and bravery—and above all see a country saved by their exertions. See the Other outgenerald and twice beated—obliged to witness the march of a body of men only half their number thro’ 140 miles of a thick setled country—forced to give up a city the capital of a state and After all outwitted by the same Army in a retreat. If our Congress can witness these things with composure, and suffer them to pass without an enquiry I shall think we have not Shook off monarchical prejudices, and that like the Israelites of old we worship the work of our hands.
     In the British army Pickets are releived once or twice every day, and guards every two hours. In Genl. Washington’s Army it is no uncommon thing for pickets to remain five days and guards 24 hours without a relief and destitute at the same time of provisions except such as they plunder or buy with their own money. This negligence is a fruitful Source of diseases in our Army.
     In the British Army hospitals are never without Guards. In G W’s Army Guards which might save the lives of hundreds are used to parade before the doors of our major Generals. One of them had no less than a Sergant and 18 men to guard himself, and his baggage thr’o this town.
     There are nearly as many Officers as men in our Army. Every Regiment has a Surgeon with one or two mates. Each of these (Officers—Surgeons and mates) has a Servant drawn from the ranks to attend them who is always exempted on this Account from camp and field duty. I have been told the General has forbidden it a hundred times in General Orders—But the evil continues—and no wonder for Officers ride up to his Quarters with Soldiers behind them in the capacity of Servants. Some of the martinets in my department have trod in their footsteps. But I believe I have at the expence of the friendship of many of them put a stop to the evil. Who ever heard of an Army being disciplined by Orderly books? You might as well think of conquering an enemy by writing letters at him.
     Dont tell me that our Army has driven Howe out of Philadelphia. Gates has saved Pensylvania in the State of New York just as much of as Pitt conquered America in Germany. I have no Objection to our country’s being delivered by a miracle provided we could secure a perpetuity of them. I have never heard of but one city whose walls fell down at the blowing of a ram’s horn. Military Skill—industry and bravery are the ordinary weapons made use off for that purpose. God alone I know must save us at last, but I wish for the future honor and, safety of our country he may do it thr’o the instrumentality of human Wisdom and human Virtue. A peace just now would leave us without Generals—Officers or Soldiers in the middle and Southern states, and if our deliverance is now acomplished, it has been effected thr’o the instrumentality of ignorance, idleness, and blunders.
     “A great and good God (says Genl. Conway in a letter to a friend) has decreed that America shall be free, or —— and weak counsellors would have ruined her long ago.”
     Our hospital Affairs grow worse and worse. There are several hundred wounded Soldiers in this place who would have perished had they not been supported by the voluntary and benevolent Contributions of some pious Whigs. The fault is both in the establishment and in the Director General. He is both ignorant and negligent of his duty. There is but one right System for a military hospital, and that is the one made use off by the British Army. It was once introduced by Dr. Church at Cambridge, and Dr. McKnight informs me that he never has seen order—Oconomy—or happiness in a hospital since it was banished by Dr. Morgan and his Successor. My heart is almost broken at seeing the distresses of my countrymen without a power to remedy them. Dr. Shippen never sets his foot in a hospital. Tell me, are there any hopes of our plan being mended. Dr. Brown and every medical Officer in the hospital execrate it. If it cannot be altered, and that soon I shall trouble you with my resignation and my reasons shall Afterwards be given to the public for it. The British System would save half a million a year to the Continent, and what is more, would produce perfect Satisfaction and happiness.
     A Surgeon General is wanted in the Northern Department. Give me leave to recommend Dr McKnight a Senior Surgeon in the flying hospital for that Office. He has Skill—industry and humanity, and has served with unequalled reputation since the beginning of the war.
     My love to Messr. Lovell—Dr. Brownson and my Br. Add Col. Walton to the number if he is still in Congress. I should have written Often to him—but had reason to think he was gone to Georgia. You may Shew him such parts of this letter as you think proper.
     Adieu! The good Christians and true Whigs expect a recommendation from Congress for a day of public thanksgiving for our Victories in the North. Let it be the same day for the whole continent.
     What do you think of sending home Johnny Burgoyne upon his parole? Poor boy! he has no consolation left him but that he turns a period better than Major General Gates.
     Should not General Washington immediately demand the enlargement of Gen. Lee’s person upon parole within Howe’s lines?
     What honors, or marks of gratitude will you confer on Gates—Lincoln &c. Suppose you introduce a constellation to be worn on the breast containing 13 stars as a reward for military exploits? But nothing but heaven can ever repay them for the Services they have rendered their country. God bless you! Yours sincerely,
     
      B Rush
     
     
      PS: Direct for me at Princetown—New Jersey when You have leisure to drop me a line.
      Genl Mifflin must not be suffered to resign his command in the Army. If he is—you will soon receive a hundred Others.
     
    